 



Exhibit 10.24
CONSULTING AND SEPARATION AGREEMENT
     This Consulting and Separation Agreement (“Agreement”) is made and entered
into by and between Dick’s Sporting Goods, Inc., (“Employer”) and Gary M.
Sterling (“Employee”):
WITNESSETH:
     WHEREAS, the Employer retained Sterling as an employee on July 1, 1996; and
     WHEREAS, the Employer and Sterling have agreed that Sterling shall become a
consultant to the Employer effective February 1, 2006, and that Sterling’s
employment and consulting relationship with the Employer shall be terminated
effective January 31, 2007, on the terms and conditions set forth herein; and
     WHEREAS, the Employer and Sterling now desire to settle all matters
pertaining to, arising from and associated with Sterling’s employment with and
separation from employment with the Employer;
     NOW, THEREFORE, in consideration of the severance and other payments, and
the other covenants and agreements, set forth herein, receipt and sufficiency of
which are hereby acknowledged by both parties, it is agreed as follows:
1. CONSULTING
     (a) Sterling and the Employer hereby agree that Sterling shall cease to be
the Employer’s Senior Vice President of Merchandising on February 1, 2006 (the
“Consulting Date”), and shall become an employee consultant to the Employer on
such date, and shall serve as an employee consultant until the Termination Date
(as defined in paragraph 2). Sterling shall continue to report for work and
complete outstanding assignments through the Consulting Date and shall cooperate
with other members of management of the Employer in the transition of his
responsibilities to other employees of the Employer. From and after the
Consulting Date, Sterling shall perform such duties as are assigned to him by
the Chief Executive Officer of the Employer, but he shall not be required to
report to work at the Employer’s offices unless directed to do so by the Chief
Executive Officer.
2. TERMINATION
     (a) Sterling’s employment and consulting relationship with the Employer
shall be terminated effective January 31, 2007 (the “Termination” Date”).
3. BENEFITS; BONUS PAYMENT
     (a) Employer shall continue to provide Employee with health insurance
coverage under the Employer’s employee plans for the period beginning on the
Consulting Date and ending on the Termination Date (Benefits Extension Period).
If the cost of the covered benefits increases after the Consulting Date, then
the amount to be contributed by Employee shall increase accordingly. To the
extent that Employee is required to contribute all or a portion of the premiums
for the covered plans, such amounts will be payable at the beginning of each
calendar quarter and will be billed by Employer.
As of the Termination Date, Employee’s health insurance coverage shall cease. At
that time,

 



--------------------------------------------------------------------------------



 



Employer will provide information to Employee regarding Employee’s lights to
extend Employee’s medical coverage under COBRA.
     (b) Pursuant to the Employer’s Stock Plans and subject to the Stock Option
Agreements between the Employer and Employee, Employee may exercise vested stock
options after the Termination Date as defined in the stock plan in effect at the
time of the Stock Option Grant Dates, in accordance with the terms and
conditions of the Stock Option Agreements. In regard to the Stock Option Grant
of 300,000 shares awarded on January 21, 2004, Employee will be eligible to
exercise 150,000 options at an option price of $25.25 as of January 31, 2007,
through 90 days after the Termination Date. The remaining 150,000 options shall
be forfeited by Employee.
Employee understands and acknowledges that his continuous status as an Employee,
as defined in the Plan, will end on January 31, 2007. Employee also understands
that during the Benefits Extension Period, stock options from previous grants
will continue to vest. Employee further understands that pursuant to the Stock
Plans and the Stock Option Agreements, any stock options that are unvested as of
the final Termination Date as well as the forfeited 150,000 options from the
January 21, 2004, grant noted above, and any vested stock options that are not
exercised during the applicable time period following the Termination Date shall
be forfeited by the Employee.
     (c) Employer agrees to pay Employee a bonus for fiscal year 2005 that will
be based on the Senior Vice President of Merchandising bonus plan. Employee
understands that this bonus will not be paid if Employer does not pay bonuses
based on Company performance for the fiscal year. The bonus, if payable, will be
paid in Spring 2006 and will be calculated based on results in two categories:
Corporate EBT, and Personal Goals. Employee is not eligible for any potential
discretionary bonus payment(s).
     (d) The benefits and bonus payment described in Paragraph 3 are not
otherwise owed to Employee and are being offered to Employee in exchange for
Employee’s agreement to be bound by the terms of this Agreement. With the
exception of the promises that Employer makes in this Agreement, Employer owes
Employee no wages, commissions, bonuses, severance pay, or other compensation,
benefits or payments of any kind. Without limiting the foregoing in any manner,
Employee acknowledges and agrees that the benefits set forth in this Paragraph 3
shall be (i) in full payment of any and all salary, bonus, severance or other
payments to which Employee is or may otherwise be entitled to receive from
Employer; and (ii) in full settlement of any and all claims, disputes,
differences or other matters pertaining to, arising from, or associated with
Employee’s employment with and separation of employment from Employer.
4. NON COMPETITION; RESTRICTIVE COVENANTS
     (a) Beginning on the Consulting Date and continuing for a period of
thirty-six (36) months after the Termination Date, Employee shall not (unless
Edward W. Stack in his sole judgment has waived in writing the application of
this provision so that Employee may serve as a Board member in a specific case
where the retailer is not a major vendor or competitor of Employer):

- 2 -



--------------------------------------------------------------------------------



 



     (i) Own, manage, control, serve as a board member to, be employed by, be a
consultant to, participate in, or be connected in any manner with the ownership,
management, operation, or control of any entity that owns and/or operates a
sporting goods store; or operates as a vendor or wholesaler of sporting goods;
or
     (ii) Induce or solicit, directly or indirectly, any person who is an
employee, officer or agent of the Employer to terminate said relationship, or
otherwise assist in the recruitment of any Employer employee to accept
employment with another employer, provided, that this Section 4(a)(ii) shall not
prohibit Employee from providing positive business references when and if
requested by former Employer employees for whom he was the supervisor while he
was a Employer employee so long as the reference request was initiated by the
former Employer employee and Employee does not induce, solicit, encourage or
otherwise assist in the recruitment of any Employer employee to accept
employment with another employer.
     (b) Except as expressly permitted by the Employer in writing, Employee
shall not at any time, either before or after the Termination Date, knowingly
disclose to any person not connected with the Employer or use for his own
benefit or for the benefit of any person other than the Employer, any
proprietary or confidential information either disclosed to or developed by
Employee during his employment by the Employer. For purposes of this Agreement,
the term “proprietary or confidential information” shall include, but not be
limited to, any trade secret or confidential information, knowledge or data,
whether of a technical or commercial nature, sales or production records or
data, product pricing, formulas, inventions, products, discoveries,
improvements, processes, formulae, manufacturing methods or techniques, designs,
styles, financial statements or other financial information, engineering and
tooling records and data, managerial and operational policies, ideas, plans,
methods, practices and procedures, vendor arrangements and vendor lists,
marketing strategies, and other confidential business information related to the
conduct of the business of the Employer.
     (c) From and after the date hereof, Employee agrees that he shall
(i) notify the Employer if he becomes employed, engaged, or retained (as an
employee, consultant, board member, independent contractor, or other capacity)
by any person or entity during the Benefit Extension Period or the twelve
(12) month period thereafter, and (ii) reasonably cooperate with the Employer
and respond to questions, information requests, and other reasonable requests
for assistance, from the Employer or its agents or representatives with regard
to the transition of one or more new employees into his previous position and
other matter’s related to his employment with the Employer.
     (d) The provisions of this Section 4 shall be in lieu of the provisions of
the Employee’s Amended and Restated Agreement dated January 17, 2003.
5. RELEASE AND WAIVER OF CLAIMS
     (a) As used in this Agreement, “Releasees” shall collectively mean
Employer, its parents, subsidiaries, successors and assigns; the present or
former directors, officers, shareholder’s, employees, agents, and attorneys of
any of them; and the current or former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of
Employer; all in their individual and official capacities.

- 3 -



--------------------------------------------------------------------------------



 



     (b) Employee, on behalf of Employee and Employee’s heirs, executors,
administrators, successors, assigns and trustees, irrevocably and
unconditionally releases, acquits and forever discharges Releasees of and from
any and all charges, complaints, claims, actions, suits, and debts, of whatever
nature, whether known or unknown, which Employee now has, may have, or claims to
have, or which Employee at any prior time had or claimed to have against
Employer or any of the Releasees, arising out of any matter occurring or
accruing on or before the date Employee executes this Agreement, including, but
not limited to, any claims arising from or during Employee’s employment with
Employer, related to Employee’s employment with Employer, and/or as a result of
Employee’s separation from employment with Employer.
     (c) The release and waiver set forth in subparagraph 5(b) of this Agreement
includes, but is not limited to, any claims arising under any federal, state or
local statutes, regulations, ordinances or common laws, specifically including,
but not limited to: the Age Discrimination in Employment Act; the Older Workers’
Benefit Protection Act; the Civil Rights Act of 1866; the Civil Rights Act of
1871; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Rehabilitation Act of 1973; the Americans with Disabilities Act; the
Employment Retirement Income Security Act of 1974; the Fair Labor Standards Act;
the Family and Medical Leave Act; the Sarbanes Oxley Act of 2002; the
Pennsylvania Human Relations Act; and the Pennsylvania Wage Payment and
Collection Law; all as amended; any common law claims including but not limited
to those alleging wrongful discharge; intentional or negligent infliction of
emotional distress; breach of contract; promissory or equitable estoppel;
discrimination; defamation; invasion of privacy; negligence; breach of duty;
and/or claims for attorney’s fees, punitive, compensatory and liquidated
damages, expenses or costs,
     (d) Employee releases and discharges Releasees not only from any and all
such claims or causes of action which Employee could make on Employee’s own
behalf, but also those that may or could be brought by any person or
organization on Employee’s behalf, and Employee specifically waives any right to
become and promises not knowingly to become a member of any class in any
proceeding or case in which any such claim or cause of action against Releasees
may arise, in whole or in part, from any event which occurred on or before the
date Employee executes this Agreement. In the event Employee has not knowingly
become a member of any such class, he shall immediately withdraw from any such
class as soon as he becomes or is made aware of being part of any such class.
     (e) Employee represents and warrants that Employee has not filed any
charges, complaints, claims or actions against Employer or any of the other
Releasees, based on any event that took place on or before the date Employee
executes this Agreement. Employee further represents that Employee has not
previously assigned or transferred or purported to have assigned or transferred,
to any person or entity, any claim released by Employee under the Agreement or
any portion thereof or interest therein.
     (f) The release and waiver set forth in this Agreement does not prohibit
Employee from filing an administrative charge of alleged discrimination with the
Equal Employment Opportunity Commission. However, Employee waives any right to
monetary or other recovery should any federal, state or local administrative
agency pursue any claim on Employee’s behalf relating in any way to Employee’s
employment with Employer, to Employee’s separation from employment with
Employer, or to any of the claims that are otherwise subject to the release and
waiver of claims set forth in this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     (g) Employee represents that Employee is not aware of any facts that would
support any claim of discrimination or other unlawful conduct by any other
current or former employee of Employer against Employer or any of the other
Releasees.
     (h) The release and waiver set forth in this Agreement is in exchange for
valuable consideration that Employee would not otherwise be entitled to receive.
     (i) Upon receipt of the consideration referred to herein, Employee will
have received complete satisfaction of any and all claims, whether known,
suspected, or unknown, that Employee may have or has had against Releasees.
Employee waives any and all relief not explicitly provided for herein.
     (j) The release and waiver set forth in this Agreement does not diminish or
otherwise adversely impact any vested benefits to which Employee might be
entitled, if any, pursuant to any pension or retirement savings plan.
6. TERMINATION OF EMPLOYMENT; RETURN OF DOCUMENTS
     (a) Employee’s employment relationship with Employer has been permanently
and irrevocably severed, and Employee forever waives any and all claims or right
to reinstatement or future employment with Employer. Employee agrees that
Employee shall not at any time seek or accept future employment with Employer in
any capacity. A breach of this subparagraph 6(a) by Employee shall constitute
lawful and just cause to refuse to employ Employee or to terminate Employee if
already employed, and Employee shall have no cause of action against Employer
for such refusal or termination.
     (b) Employee represents and warrants that as of the Consulting Date,
Employee has returned to Employer any and all documents (including electronic
and paper documents), software, equipment (including, but not limited to,
computers and computer-related items), and all other materials or other things
(including, but not limited to, identification and keys) in Employee’s
possession, custody or control which are the property of Employer, as well as
all copies and derivatives, in whatever form. Employee represents that Employee
has not retained and will not retain any such documents, software, equipment,
materials or other things which are the property of Employer, or any copies or
derivatives thereof.
7. CONFIDENTIALITY OF THIS AGREEMENT, NON DISPARAGEMENT AND REFERENCES
     (a) Employee agrees that the existence, negotiation, terms and conditions
of this Agreement are confidential. Except as expressly permitted by Employer in
writing, and except for disclosures to Employee’s legal and financial advisors
and members of Employee’s immediate family, Employee shall not from the date
hereof disclose, directly or indirectly, to any person, this Agreement, the
existence or nature hereof, or the terms or conditions set forth herein, or the
circumstances surrounding Employee’s separation from Employer, and shall take
reasonable steps necessary or appropriate to cause the members of Employee’s
family and advisors to abide by such disclosure restriction. Notwithstanding the
foregoing, Employee may disclose the existence, nature and terms of this
Agreement if such disclosure is compelled by applicable law or governmental
regulation.

- 5 -



--------------------------------------------------------------------------------



 



     (b) Effective on the Consulting Date, and going forward, Employee has not
made and shall not make or publish any statements that disparage, denigrate or
are otherwise critical of Employer or any of the Releasees.
     (c) In the event Employer’s Human Resources Department receives a reference
inquiry regarding Employee, Employer shall respond to such inquiry in accordance
with its standard policy against releasing performance information and will
confirm only the dates of Employee’s employment, and Employee’s final salary and
last position held, and will not provide any additional information about
Employee’s employment, unless additional disclosure is compelled by applicable
law or governmental regulation.
8. CONSTRUCTION AND INTERPRETATION
     (a) Neither the Agreement nor anything contained herein shall be construed
as an admission of liability for unlawful or wrongful acts, and this Agreement
shall not be admissible in any proceeding as evidence of an admission by
Employer of a violation of any federal, state or local constitutional provision,
statute, regulation, ordinance, order or common law.
     (b) Should any provision of this Agreement be declared or be determined by
any court to be illegal or invalid, other than the release and waiver of claims
provisions contained herein, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.
     (c) Employer and Employee have had the opportunity to obtain the advice of
legal counsel and to review this Agreement Accordingly, it is agreed that no
rule of construction shall apply against any party or in favor of any party.
     (d) This Agreement is a fully integrated contract and sets forth the entire
agreement between the parties with respect to the financial terms of Employee’s
separation and Employee’s release and waiver of claims against Employer. This
Agreement fully supersedes any and all prior agreements or understandings
between the parties, except the Stock Option Agreements to which Employee is a
party and which covers currently outstanding options and except the Stock Option
Plan or Plans covering such agreements shall remain in effect (except to the
extent their terms have been modified by the provisions of this Agreement such
as the forfeiture of 150,000 of the covered options). This Agreement shall be
binding upon the parties hereto and their respective heirs, successors and
assigns and may not be modified except in writing signed by both Employer and
Employee.
     (e) The waiver by Employer of Employee’s breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach by
Employee of the same or a different provision.
     (f) This Agreement shall be construed and enforced under the laws of
Pennsylvania.
9. REASONABLE OPPORTUNITY TO REVIEW
     (a) Employer and Employee acknowledge that they have carefully read and
fully understand the provisions of this Agreement, that they have had a full and
fair opportunity to consider the terms of this Agreement (including the release
and waiver of claims set forth herein) for a reasonable period of time, and that
their acceptance of the terms of this Agreement is both knowing and voluntary.

- 6 -



--------------------------------------------------------------------------------



 



     (b) Employee acknowledges that Employee has been advised to consult with a
lawyer of Employee’s choosing and that Employee has had an opportunity to
consult with a lawyer of Employee’s choosing regarding Employee’s lawful
remedies and rights as well as the meaning and significance of the terms of this
Agreement.
     (c) Employee represents and acknowledges that in executing this Agreement
Employee does not rely and has not relied upon any representation or statement
made by Employer or by any of the Releasees with regard to the subject matter,
basis or effect of this Agreement or otherwise.
     (d) Employee confirms that Employee has been given twenty-one (21) days to
consider the terms of this Agreement before signing the Agreement. If Employee
executes this Agreement prior to the expiration of the twenty-one (21) day
period, Employee acknowledges that Employee does so solely because Employee
already fully and carefully considered the Agreement before signing it.
     (e) Employee may revoke the release and waiver of claims under the Age
Discrimination in Employment Act by delivering a written revocation to Jay
Crosson, SVP of Human Resources, Dick’s Sporting Goods, 300 Industry Drive, RIDC
Park West, Pittsburgh, PA 15275, within seven (7) days after executing the
Agreement. The obligations of Employer set forth in this Agreement shall not
commence until the seven (7) day period set forth herein has expired without
Employee’s revocation. This Agreement (including without limitation the release
and waiver of claims) shall become effective immediately upon the expiration of
this seven (7) day period, absent revocation. If revoked during this period, it
shall be null and void. If it is not revoked, it shall be deemed final at the
end of the review and revocation periods described herein. Employee’s acceptance
of any payments described in Paragraph 4 of this Agreement shall constitute an
admission by Employee that Employee did not revoke the release and waiver of
claims under the Age Discrimination in Employment Act as permitted herein.

- 7 -



--------------------------------------------------------------------------------



 



10. EFFECTIVE DATE
The effective date of this Agreement shall be on the latest date of execution by
the undersigned parties, but in no event before the expiration of the seven
(7) day period set forth in Paragraph 9(e) above.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.
                    DICK’S SPORTING GOODS, INC.

                 
/s/ Gary M. Sterling
 
      By:   /s/ Jay G. Crosson
 
   
Gray M. Sterling
          Jay G. Crosson, Sr. Vice President    
 
          Human Resources    
 
                Dated: 1/31/06       Dated: 1/31/06    

                 
COMMONWEALTH OF PENNSYLVANIA
    )          
 
    )     SS.:    
COUNTY OF ALLEGHENY
    )          

     On this 31 day of January, 2006, before me, the subscriber, personally came
Jay G. Crosson, Senior Vice President of Human Resources, of DICK’S SPORTING
GOODS, INC., known to me to be the same person described in and who executed the
within instrument on behalf of DICK’S SPORTING GOODS, INC. and he duly
acknowledged to me that he executed the same.
     Notary Public

                      /s/ Rhonda L. Mike    
 
        Notarial Seal         Rhonda L. Mike, Notary Public         Marshall
Twp, Allegheny County         My Commission Expires February 22, 2007          
Member Pennsylvania Association Of Notaries

                 
COMMONWEALTH OF PENNSYLVANIA
    )          
 
    )     SS.:    
COUNTY OF: ALLEGHENY
               

     On this 31 day of January, 2006, before me, the subscriber, personally came
Gary M. Sterling known to me to be the same person described in and who executed
the within instrument and she duly acknowledged to me that she executed the
same.
Notary Public

                /s/ Rhonda L. Mike      
 
        Notarial Seal         Rhonda L. Mike, Notary Public         Marshall
Twp, Allegheny County         My Commission Expires February 22, 2007          
Member Pennsylvania Association Of Notaries

- 8 -